
	
		I
		111th CONGRESS
		1st Session
		H. R. 3425
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Fair Housing Commemorative Foundation to
		  establish a commemorative work on Federal land in the District of Columbia to
		  commemorate the enactment of the Fair Housing Act in 1968.
	
	
		1.Commemorative work
			 recognizing enactment of Fair Housing Act
			(a)Authority To
			 Establish Commemorative WorkThe Fair Housing Commemorative Foundation
			 may establish a commemorative work on Federal land in the District of Columbia
			 and its environs to commemorate the enactment of the Fair Housing Act (title
			 VIII of Public Law 90–284) on April 11, 1968.
			(b)Compliance With
			 Standards for Commemorative WorksThe commemorative work
			 authorized by subsection (a) shall be established in accordance with chapter 89
			 of title 40, United States Code (commonly known as the Commemorative
			 Works Act).
			(c)Use of Federal
			 Funds ProhibitedFederal
			 funds may not be used to pay any expense of the establishment of the
			 commemorative work authorized by subsection (a). The Fair Housing Commemorative
			 Foundation shall be solely responsible for acceptance of contributions for, and
			 payment of the expenses of, the establishment of the commemorative work.
			(d)Deposit of
			 Excess FundsIf, upon payment
			 of all expenses of the establishment of the commemorative work authorized by
			 subsection (a) (including the maintenance and preservation amount provided for
			 in section 8906(b), of title 40, United States Code), or upon expiration of the
			 authority for the commemorative work under chapter 89 of title 40, United
			 States Code, there remains a balance of funds received for the establishment of
			 that commemorative work, the Fair Housing Commemorative Foundation shall
			 transmit the amount of the balance to the Secretary of the Treasury for deposit
			 in the account provided for in section 8906(b)(1) of such title.
			(e)DefinitionsFor
			 the purposes of this section, the terms commemorative work and
			 the District of Columbia and its environs have the meanings given
			 to such terms in section 8902(a) of title 40, United States Code.
			
